 
 
I 
108th CONGRESS
2d Session
H. R. 4472 
IN THE HOUSE OF REPRESENTATIVES 
 
June 1, 2004 
Mr. Weldon of Pennsylvania (for himself, Mr. Hoyer, Mr. Boehlert, Mr. Andrews, Mr. Pascrell, and Mr. Smith of Michigan) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to expand the definition of firefighter to include apprentices and trainees, regardless of age or duty limitations. 
 
 
1.Short titleThis Act may be cited as the Christopher Kangas Fallen Firefighter Apprentice Act.  
2.Expansion of definition of firefighter to include apprentices and traineesSection 1204(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(4)) is amended by inserting , regardless of age, status as an apprentice or trainee, or duty restrictions imposed because of age or status as an apprentice or trainee, after fire department. 
3.Effective dateThe amendment made by this Act shall apply with respect to deaths and injuries which occur on or after May 4, 2002.   
 
